UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HENRY F. HEWES,

                             Plaintiff,
                                                                 19-CV-9158 (JMF)
                       -v-
                                                                       ORDER
ALABAMA SECRETARY OF STATE et al.,

                             Defendants.

JESSE M. FURMAN, United States District Judge:

        Plaintiff, proceeding pro se, has filed several letters requesting that the Court issue an
Order to Show Cause why preliminary injunctive relief should not be granted. See ECF Nos. 35-
37. The Court declines to do so in the absence of any showing that Plaintiff is likely to suffer
irreparable harm and that he is likely to succeed on the merits of his case. See UBS Fin. Servs.,
Inc. v. W.V. Univ. Hosps., Inc., 660 F. 3d 643, 648 (2d Cir. 2011). If Plaintiff believes that he is
entitled to relief, he may file an appropriate motion seeking such relief. Accordingly, Plaintiff’s
request for an order to show cause is denied, as is his request for a telephone conference.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

        In his letters, Plaintiff also expressed concern that he did not receive any proposed
briefing schedule other than that submitted by the South Carolina Secretary of State at ECF No.
23. As stated in the Court’s Order at ECF No. 27, the proposed schedule at ECF No. 23 was the
only proposal received by the Court.

       The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

       SO ORDERED.

 Dated:   December 3, 2019
          New York, New York

                                                                JESSE M. FURMAN
                                                              United States District Judge
